IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2749 Disciplinary Docket No. 3
                                          :
                                          :   No. 128 DB 2020
TRACY PAUL HUNT                           :
                                          :   Attorney Registration No. 80158
                                          :
                                          :   (Bucks County)




                                       ORDER

PER CURIAM
       AND NOW, this 24th day of May, 2021, on certification by the Disciplinary Board

that Tracy Paul Hunt, who was suspended for a period of six months, has filed a verified

statement showing compliance with the order of suspension and Pa.R.D.E. 217, and

there being no other outstanding order of suspension or disbarment, Tracy Paul Hunt is

reinstated to active status.